DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
Applicant has amended the claims to now require a previously optional step of heating the composition to achieve a viscosity of below 4 Pa.s.
The Examiner is maintaining his stance that the reference reads on the claimed steps.  The difference between the claimed steps and the cited reference is the explicit teaching of heating until a viscosity of less than 4 is reached when measured under a specific ASTM.
It becomes a question if the claimed method steps are taught by the cited reference as understood by one of ordinary skill in the art at the time of the invention.  Rearick is silent on the viscosity after the heating step, but this is different than a teaching away or a lack of teaching of achieving the same method.
In this case, Rearick teaches a method of the same steps (heating step included [0058] – see examples) that includes heating within the claimed range (80 C [0058]) the same specifically utilized material (see rejections of claims 7-8 and examples), to produce the same end result (a coating to be sprayed in a specific thickness [0062]).  
It would be expected that the viscosity of the composition would read on the claimed range after undergoing the exact same heat treatment step.
It is recommended to provide specific and actively claimed heating steps that would then produce the desired viscosity if Applicant wishes to argue that heating the same material at the same temperature would produce a different product, otherwise the average artisan would have to assume that the same physical properties would be present.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 and 10-12 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rearick et al, US Patent Publication 2006/0141228.
Regarding claims 1 and 6, Rearick teaches a process for providing one or more thermoset polymeric materials having elastomeric properties [0012] onto an object (footwear, see abstract), said process having at least the following steps
Providing a thermoplastic polymeric [0034] composition having a viscosity>10 Pa.s at room temperature (teaches 19 second or more utilizing the methodology in table 
The examiner is considering the viscosity of the discloser to read on the claimed greater than 10 as claimed. In the alternative if it is argued that the discloser is insufficient to read on the viscosity as disclosed by ASTM D455-11 A, it is stated that the Office does not possess a testing facility to determine the equivalence of physical properties tested under different testing parameters, and therefore is forced to utilize the knowledge of the average artisan and to determine if the average artisan would decide that eh properties are substantially similar or would have reason to believe that the properties were read on. As the claimed limitation fails to have an upper range, it would 
Furthermore the new limitation of heating to achieve a viscosity of less than 4 is found to be met by the method steps of heating at the same claimed temperature ranges (70, 80, and 100, see example 5) in the same manner as provided in the instant specification.  It is expected by one of ordinary skill in the art that the same physical properties would be found on the composition if the same method steps are performed to it.  Example 5 has the same starting materials as claimed as well as the same actively claimed heating steps.  In the alternative the average artisan would have found the viscosity upon heating to obviously reduce to a usable point as Rearick teaches the same use and flow as the instantly claimed application. 
Regarding claim 2, Rearick teaches that the application of the coating can be done through many different methods, including spraying, dipping, screen printing, brushing, curtain coating, and others [0028]. This reads on the limitation of holding the nozzle steady and moving the object (best example is curtain coating)
Regarding claim 3, Rearick further teaches a heating step in the claimed range at [0058] (see also example 5).
Regarding claim 4, Rearick teaches the same steps of depositing the material on the object prior to a heating step (see examples) which would implicitly read on the claimed limitations.
Regarding claims 5 and 11, Rearick teaches that the object is shaped as a shoe upper [0020].
Regarding claims 7 and 8, Rearick teaches a MPEG 550MA cross-linked polyethylene glycol methacrylate in example 5.
Regarding claim 10, Rearick further teaches that the thickness of the coating is 10-50 microns [0062],
Regarding claim 12, Rearick further teaches that the different layers can include different components [0029-0030].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748